Citation Nr: 1106392	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a skull 
fracture, to include headaches. 


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefit sought on appeal.

The Veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in November 2010.  A 
transcript of that hearing is of record.


FINDING OF FACT

There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record, that the Veteran 
had a skull fracture or has residuals of a skull fracture, to 
include headaches; headaches were initially demonstrated nearly 
more than three decades after active duty, and there has been no 
demonstration by competent medical, or competent and credible 
lay, evidence of record that they are related to active service.  


CONCLUSION OF LAW

Residuals of a skull fracture, to include headaches, were not 
incurred during or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in April 2008, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA 
medical records, the Veteran's statements in support of his 
claim, and the transcript of a November 2010 hearing.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Veteran stated during the November 2010 
Board hearing that he had been examined by VA in the early 
1970's, and "probably" first sought VA treatment in the 1980's.  
(Transcript (T.) at pgs. 18-19.)  The record contains a July 1972 
VA examination report but does not contain any VA treatment 
records from the 1980's.  However, in December 1992 the Veteran 
informed VA that he had received VA treatment in September and 
December 1992, and asked VA to obtain the corresponding records, 
which VA did.  Significantly, he did not identify any VA 
treatment before those dates.  Thus, it appears that VA has 
obtained all VA treatment records for the Veteran.  

During the hearing, the Veteran also stated that he had been 
awarded Social Security Administration (SSA) benefits, but that 
the corresponding SSA records would have no mention of his 
claimed headaches or neurological problems.  (T. at p. 13.)  
Hence, it does not appear that these records would be relevant to 
the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to 
a completely unrelated medical condition and the veteran makes no 
specific allegations that would give rise to a reasonable belief 
that the medical records may nonetheless pertain to the injury 
for which the veteran seeks benefits, relevance is not 
established.  There must be specific reason to believe these 
records may give rise to pertinent information to conclude that 
they are relevant."  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve no 
useful purpose when it would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran).

The appellant was afforded a relevant VA examination in July 
2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA report obtained in this case is more than adequate, as it 
is predicated on a reading of the Veteran's claims file and 
medical records, and the results of the current examination.  It 
considers all of the pertinent evidence of record, to include the 
statements of the Veteran.  Rationale was provided for the 
opinion proffered.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for residuals of a skull fracture, to include headaches.

The Veteran's service treatment records reflect that in May 1969 
he incurred multiple injuries when a vehicle in which he was 
riding overturned and pinned him beneath it.  The Veteran 
incurred multiple injuries of the right side of his face, right 
hip and right shoulder.  X-rays at the time identified no skull 
fracture.  The report of the Veteran's May 1971 separation 
examination provides that all pertinent examinations were 
clinically normal and identifies no defects or diagnoses.  The 
report of the Veteran's May 1971 separation report of medical 
history provides that he denied frequent or severe headaches.  

The report of a July 1972 VA examination provides that the 
Veteran complained of numerous injuries that stemmed from the 
inservice truck accident.  He made no complaints related to 
headaches or his skull.  On physical examination, his head, face 
and neck were noted to be normal.  There was no diagnosis related 
to the skull or headaches.  

An August 1972 rating decision granted service connection for 
residual fracture, right side of face, with disfiguring scar; 
sacroiliac and midthoracic injury; residual fracture right 
scapula, injury right shoulder; residual fracture right posterior 
ribs; scar residual injury to right knee; and residual fracture 
right ilium.  

Post-service treatment records are negative for any competent 
clinical evidence of a skull fracture or residuals of a skull 
fracture.  They are also negative for complaints, symptoms, 
findings or diagnoses related to headaches for more than three 
decades after the Veteran's separation from service.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The report of a November 2005 VA outpatient treatment report 
provides that the Veteran complained of headaches for 5-6 years, 
off and on.  The pertinent diagnosis was muscle tension 
headaches.  

The report of a July 2008 VA examination provides that the 
examiner reviewed the Veteran's claims file, and sets forth the 
relevant history (including that there was no evidence in the 
claims file of a skull fracture), the Veteran's subjective 
complaints, and examination results.  The final impression was 
traumatic brain injury 1969 with evidence of concussion, normal 
neurologic examination, and subjective complaints of headaches 
not requiring medical treatment.  

The Board finds that this examination report, which shows a 
normal current neurologic examination, constitutes probative 
evidence against the Veteran's claim.  It is based on current 
examination results and a review of the medical record.  
This diagnosis is based on the Veteran's past medical history and 
current physical findings, to which the examination refers in 
detail.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing rationale.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion").  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical 
opinions as to a nexus may decline in probative value where the 
physician fails to discuss relevant medical history).

The Veteran is competent to provide testimony and statements 
concerning factual matters of which he has firsthand knowledge 
(i.e., experiencing or observing headaches during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with a 
skull fracture or residuals of a skull fracture, state that any 
headaches during service were of a chronic nature to which 
current disability may be attributed, or state that any current 
disability manifested by headaches is etiologically related to 
his service.  A layperson is generally not deemed competent to 
express an opinion on a matter that requires medical knowledge, 
such as a diagnosis, the question of whether a chronic disability 
is currently present, or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, the Board finds that the Veteran's assertions as to 
continuity of symptomatology of headaches since service are less 
than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Again, the Board notes 
that the Veteran specifically denied all pertinent problems at 
the time of his separation from service and during his post-
service July 1972 VA examination.  

Further, while the Board acknowledges that the absence of any 
corroborating probative medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
Veteran's service treatment records (containing no evidence of a 
skull fracture and showing that he denied pertinent complaints at 
separation) and the July 1972 VA examination report (showing that 
he denied pertinent complaints 13 months thereafter separation) 
outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for residuals of a skull fracture, 
to include headaches.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a skull fracture, to include 
headaches, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


